           Case 1:20-mc-00046-ALC Document 19 Filed 05/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

In re Application of                                          :    1:20-mc-00046 (ALC)

KUWAIT PORTS AUTHORITY,                                       :

Petitioner, for an Order Pursuant to 28 U.S.C.                :
§1782 to Conduct Discovery for Use in a Foreign
Proceeding                                                    :

---------------------------------------------------------------x


        PLEASE TAKE NOTICE that, further to the Court’s direction to brief a motion to

intervene and this ex parte application (ECF 11) and in accordance with the amended briefing

schedule subsequently approved by the Court (ECF 18), the undersigned attorneys for The Port

Fund L.P. (“Port Fund”) will move this Court, before the Honorable Andrew L. Carter, Jr., at the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY 10007, on a date

and time designated by the Court, for an Order, pursuant to Federal Rule of Civil Procedure 24,

allowing Port Fund to intervene, as of right or alternatively at the Court’s discretion, in the

above-referenced proceeding. In accordance with the Court’s direction, Port Fund submits its

Memorandum of Law in Support of Port Fund’s Motion To Intervene and in Opposition To KPA

Application Pursuant to 28 USC § 1782, the Declaration of Barnaby Gowrie, and the Declaration

of Kathy Hirata Chin, all of which are being filed contemporaneously herewith. One courtesy

copy of these papers will be delivered to Chambers.                Port Fund respectfully requests oral

argument.




                                                         1
        Case 1:20-mc-00046-ALC Document 19 Filed 05/29/20 Page 2 of 2



Dated: May 29, 2020                    Respectfully submitted,

                                       CROWELL & MORING LLP


                                       By: /s/ Kathy Hirata Chin
                                          Kathy Hirata Chin
                                          Sarah M. Gilbert
                                          590 Madison Avenue
                                          New York, New York 10022
                                          (212) 223-4000
                                          kchin@crowell.com
                                          sgilbert@crowell.com

                                          Counsel for the Port Fund L.P.


TO:   Baker & McKenzie LLP
      Jacob M. Kaplan
      Jacob.Kaplan@BakerMcKenzie.com




                                          2
